DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: 
Claim(s) 21, 22, 23, 24, 25, 26, 27, 28, and 29:  all use the limitation “means for”. 
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 3, 6, 10 – 13, 16, 20 – 23, 26, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Madhow, et al, U. S. Patent Application Publication 2021/0124011 (“Madhow”).
Regarding claim 1, Madhow teaches:
A method of providing super-resolution for radar, the method comprising: obtaining radar data from one or more radar signals; (Madhow, figure 1A, paragraph 0039 & 0128, “[0039] Referring again to FIG. IA, within an example sensor unit 102, an antenna array 116 includes N antenna elements, where N=l, 2, …. Individual example antenna elements of a sensor unit can be implemented within a sensor unit as a radar transmitter (Tx) element, radar receiver (Rx) element, or radar transceiver (Tx/Rx) element. … An Rx element mixes a sampling waveform with a transmitted waveform received at its antenna to produce received radar data.  [0128] The above description is presented to enable any person skilled in the art to create and use a robust radar-centric perception system.”; a radar with Tx and Rx antenna elements to produce radar data. Madhow (i.e. 0128) explicitly states that each of the modifications, embodiments, and descriptions can be combined without departing from the original scope of the invention, therefore the rejection has been written as a U.S.C. 102 rejection instead using the U.S.C. 103 rational of combining embodiments as obvious).
performing one or more pre-processing techniques on the radar data; (Madhow, paragraph 0043-0047, “[0046] An example receiver pipeline for a MIMO radar operating using a sequence of chirp waveforms employs a 3D Fast Fourier Transform (FFT) circuit to transform the radar data cube to an FFT-processed data representation that indicates range information, angle information and Doppler frequency (velocity) information represented by the radar data cube. [0047] The receiver antennas are spatially separated, and their Fourier transform leads to the angle dimension. Thus, the radar data cube receives received data in fast time, slow time and receiver index, and its 3D FFT leads to a 3D data cube in range, Doppler frequency ( convertible to velocity) and angle dimensions. [0043] The fusion circuit block can coordinate and time data gathering.”; a radar with a FFT to “pre-process” radar data into a multidimensional (range, Doppler, angle, time) data cube).
determining one or more regions of interest based on an output of the one or more pre-processing techniques, (Madhow, figure 16A, paragraph 0102, “[0102] FIG. 16A is an illustrative drawing representing an example object signature processing path 1600, … Each of the first and second radar data 1660, 1662 includes a respective data subset 1664, 1666 that contains respective energy 1668, 1670 corresponding to a tracked object (not shown). … For salient objects being tracked, the portion of the radar data corresponding to that object (e.g., a subset of the range-Doppler-angle radar cube) is termed the object region of interest (ROI). Object ROIs can be aggregated across multiple frames and processed to obtain signatures for that object across a longer time scale.”; that collected data, after FFT processing can be arranged in data cubes, that the cube information is grouped into a region of interest based on the previously noted range, Doppler, angle and time dimensions).
wherein each of the one or more regions of interest comprises a contiguous subset of the radar data in one or more dimensions; (Madhow, figure 7, paragraph 0102 & 0060, “[0102] Standard range-Doppler-angle processing using per-frame measurements may be used for tracking salient objects across frames. [0060] FIG. 7 is an illustrative block diagram representing an example sequence of radar data subset selections 702 and a corresponding example sequence of sampling waveform generations 704 at an example radar sensor unit 102. Over a sequence of time intervals, the radar sensor unit 102 samples an incident radar waveform 603 based upon a sequence of waveform frames: ‘frame1’ to ‘framep’“; that the collected radar data is collected in subsequent timeframes (i.e. contiguous in the time dimension)).
responsive to the determining the one or more regions of interest, performing super-resolution processing of the one or more regions of interest; and (Madhow, figure 10, pp 0071, “[0071] An example low resolution search mode is assigned a 10 ms window to provide low to medium range resolution ( e.g. with lower RF bandwidth) on entire field of view, as well as range/Doppler domains. The remaining 10 ms can be used to cover an adaptable range of scenarios, including but not limited to focus on areas of interest (in spatial and/or Doppler domains)… provide enhanced range resolution to objects that reside in closer proximity and/or in the collision path,”; that the radar data can be processed in three different stages of increasing resolution; that the first 10 ms of a frame can be used to identify the low resolution search mode of the entire field of view, that later timeframes can take the identified regions of interest and process them to provide a “enhanced range resolution (i.e. a “super resolution”) of the data from that region of interest).
providing an output of the super-resolution processing of the one or more regions of interest. (Madhow, paragraph 0071, “[0071] The remaining 10 ms can be used to cover an adaptable range of scenarios, including but not limited to focus on areas of interest (in spatial and/or Doppler domains), track objects in vicinity, driven by other events of interest, provide enhanced range resolution to objects that reside in closer proximity and/or in the collision path, provide high-resolution inputs requested by the motion-planning and actuation unit (e.g. provide high resolution image in the proximity of the vehicle for sharp turns or other decisions made by an actuation unit).”; that the data from the “enhanced range resolution” can be output to motion-planning or actuation units for a vehicle).
Regarding claim 2, Madhow teaches The method of claim 1, wherein the one or more pre-processing techniques comprise performing a Fast Fourier Transform on the radar data to obtain one of: a range tensor, a Doppler tensor, an azimuth tensor, or an elevation tensor, or any combination thereof. (Madhow, paragraph 0046 & 0063, “[0046] An example pipeline produces a data representation that indicates range information, angle information and Doppler frequency (velocity) information for scatterers in the environment. An example receiver pipeline for a MIMO radar operating using a sequence of chirp waveforms employs a 3D Fast Fourier Transform (FFT) circuit to transform the radar data cube to an FFT-processed data representation that indicates range information, angle information and Doppler frequency (velocity) information represented by the radar data cube. [0063] At step 922, radar data is received at the local ROI selection block 902. At step, 924, a local radar signal processing pipeline portion 906 detects values of local radar parameters to be used in support of an inference objective. As used herein the term ‘radar parameter’ refers to a quantity estimated from the received data.”; that radar data can be processed using an FFT to provide range, angle, and Doppler frequency data (i.e. a vector field put into a data cube); that the radar data can be a parameter or quantity. (i.e. that the vector field associated with the range, angle, Doppler can have a quantity, or scaler as required by the definition of a Tensor). Note: Applicant’s specification does not define Tensor. Therefore, using the Wikipedia definition, a tensor in this case has been defined as any quantity parameter (here a quantity estimated from received data) (i.e. a scaler) of a data cube (i.e. a vector space)).
Regarding claim 3, Madhow teaches The method of claim 1, wherein the one or more pre-processing techniques comprises: performing constant false alarm rate detection (CFAR) on the radar data; clustering of intensity values of the radar data; tracking of intensity values of the radar data; or identifying one or more peaks in intensity values of the radar data; or any combination thereof. (Madhow, paragraph 0046, “[0046] An example target identification engine includes a Common False Alarm Rate (CFAR)-based point cloud detection block to estimate target detection probability and includes a Doppler filter to reject noise clutter.”; that CFAR can be used in pre-processing to filter noise clutter and focus only on data that exceeds the CFAR threshold (i.e. performing CFAR on the radar data)).
Regarding claim 6, Madhow teaches The method of claim 1, wherein determining the one or more regions of interest comprises defining a region of interest in one or more dimensions around one or more points remaining after performing CFAR processing of the radar data. (Madhow, paragraph 0046 and 0102, “[0046] A target identification circuit identifies a target object within a field of view of the receiver antenna based upon the FFT processed data. An example target identification engine includes a Common False Alarm Rate (CFAR)-based point cloud detection block to estimate target detection probability and includes a Doppler filter to reject noise clutter. [0102] FIG. 16A is an illustrative drawing representing an example object signature processing path 1600, … Each of the first and second radar data 1660, 1662 includes a respective data subset 1664, 1666 that contains respective energy 1668, 1670 corresponding to a tracked object (not shown). … For salient objects being tracked, the portion of the radar data corresponding to that object (e.g., a subset of the range-Doppler-angle radar cube) is termed the object region of interest (ROI). Object ROIs can be aggregated across multiple frames and processed to obtain signatures for that object across a longer time scale”; a radar initially uses CFAR to reject noise data in the radar data cube; that the CFAR filtered data can then be processed in at least the time domain to determine a region of interest for an object in the time dimension).
Regarding claim 10, Madhow teaches The method of claim 1, wherein the super-resolution processing comprises identifying one or more targets within the one or more regions of interest. (Madhow, paragraph 0046 & 0102, “[0046] A target identification circuit identifies a target object within a field of view of the receiver antenna based upon the FFT processed data. An example target identification engine includes a Common False Alarm Rate (CFAR)-based point cloud detection block to estimate target detection probability and includes a Doppler filter to reject noise clutter. [0102] FIG. 16A is an illustrative drawing representing an example object signature processing path 1600, … Each of the first and second radar data 1660, 1662 includes a respective data subset 1664, 1666 that contains respective energy 1668, 1670 corresponding to a tracked object (not shown). … For salient objects being tracked, the portion of the radar data corresponding to that object (e.g., a subset of the range-Doppler-angle radar cube) is termed the object region of interest (ROI). Object ROIs can be aggregated across multiple frames and processed to obtain signatures for that object across a longer time scale.”; that CFAR can identify a target energy in cells’ that cells can be aggregated into regions of interest to obtain a target signature).
Regarding claim 11, Madhow teaches:
A device comprising: a transceiver; a memory; and one or more processing units communicatively coupled with the transceiver and the memory, the one or more processing units configured to: obtain, via the transceiver, (Madhow, paragraph 0039 & 0125, “[0039] Referring again to FIG. IA, within an example sensor unit 102, an antenna array 116 includes N antenna elements… a radar transmitter (Tx) element, radar receiver (Rx) element, or radar transceiver (Tx/Rx) element. [0125] FIG. 22 is an illustrative block diagram of a computing machine 2200 in which to implement the sensor units… A computing machine may be any device or set of devices that, alone or in combination, includes processing circuitry and memory.”; a radar with a transceiver, memory and a processor for operating the radar).
 radar data from one or more radar signals; (Madhow, figure 1A, paragraph 0039 & 0128, “[0039] Referring again to FIG. IA, within an example sensor unit 102, an antenna array 116 includes N antenna elements, where N=l, 2, …. Individual example antenna elements of a sensor unit can be implemented within a sensor unit as a radar transmitter (Tx) element, radar receiver (Rx) element, or radar transceiver (Tx/Rx) element. … An Rx element mixes a sampling waveform with a transmitted waveform received at its antenna to produce received radar data.  [0128] The above description is presented to enable any person skilled in the art to create and use a robust radar-centric perception system.”; a radar with Tx and Rx antenna elements to produce radar data. Madhow (i.e. 0128) explicitly states that each of the modifications, embodiments, and descriptions can be combined without departing from the original scope of the invention, therefore the rejection has been written as a U.S.C. 102 rejection instead using the U.S.C. 103 rational of combining embodiments as obvious).
perform one or more pre-processing techniques on the radar data; (Madhow, paragraph 0043-0047, “[0046] An example receiver pipeline for a MIMO radar operating using a sequence of chirp waveforms employs a 3D Fast Fourier Transform (FFT) circuit to transform the radar data cube to an FFT-processed data representation that indicates range information, angle information and Doppler frequency (velocity) information represented by the radar data cube. [0047] The receiver antennas are spatially separated, and their Fourier transform leads to the angle dimension. Thus, the radar data cube receives received data in fast time, slow time and receiver index, and its 3D FFT leads to a 3D data cube in range, Doppler frequency ( convertible to velocity) and angle dimensions. [0043] The fusion circuit block can coordinate and time data gathering.”; a radar with a FFT to “pre-process” radar data into a multidimensional (range, Doppler, angle, time) data cube).
determine one or more regions of interest based on an output of the one or more pre-processing techniques, (Madhow, figure 16A, paragraph 0102, “[0102] FIG. 16A is an illustrative drawing representing an example object signature processing path 1600, … Each of the first and second radar data 1660, 1662 includes a respective data subset 1664, 1666 that contains respective energy 1668, 1670 corresponding to a tracked object (not shown). … For salient objects being tracked, the portion of the radar data corresponding to that object (e.g., a subset of the range-Doppler-angle radar cube) is termed the object region of interest (ROI). Object ROIs can be aggregated across multiple frames and processed to obtain signatures for that object across a longer time scale.”; that collected data, after FFT processing can be arranged in data cubes, that the cube information is grouped into a region of interest based on the previously noted range, Doppler, angle and time dimensions).
wherein each of the one or more regions of interest comprises a contiguous subset of the radar data in one or more dimensions; (Madhow, figure 7, paragraph 0102 & 0060, “[0102] Standard range-Doppler-angle processing using per-frame measurements may be used for tracking salient objects across frames. [0060] FIG. 7 is an illustrative block diagram representing an example sequence of radar data subset selections 702 and a corresponding example sequence of sampling waveform generations 704 at an example radar sensor unit 102. Over a sequence of time intervals, the radar sensor unit 102 samples an incident radar waveform 603 based upon a sequence of waveform frames: ‘frame1’ to ‘framep’“; that the collected radar data is collected in subsequent timeframes (i.e. contiguous in the time dimension)).
responsive to the determining the one or more regions of interest, perform super-resolution processing of the one or more regions of interest; and (Madhow, figure 10, pp 0071, “[0071] An example low resolution search mode is assigned a 10 ms window to provide low to medium range resolution ( e.g. with lower RF bandwidth) on entire field of view, as well as range/Doppler domains. The remaining 10 ms can be used to cover an adaptable range of scenarios, including but not limited to focus on areas of interest (in spatial and/or Doppler domains)… provide enhanced range resolution to objects that reside in closer proximity and/or in the collision path,”; that the radar data can be processed in three different stages of increasing resolution; that the first 10 ms of a frame can be used to identify the low resolution search mode of the entire field of view, that later timeframes can take the identified regions of interest and process them to provide a “enhanced range resolution (i.e. a “super resolution”) of the data from that region of interest).
provide an output of the super-resolution processing of the one or more regions of interest. (Madhow, paragraph 0071, “[0071] The remaining 10 ms can be used to cover an adaptable range of scenarios, including but not limited to focus on areas of interest (in spatial and/or Doppler domains), track objects in vicinity, driven by other events of interest, provide enhanced range resolution to objects that reside in closer proximity and/or in the collision path, provide high-resolution inputs requested by the motion-planning and actuation unit (e.g. provide high resolution image in the proximity of the vehicle for sharp turns or other decisions made by an actuation unit).”; that the data from the “enhanced range resolution” can be output to motion-planning or actuation units for a vehicle).
Regarding claim 12, Madhow teaches The device of claim 11, wherein, to perform the one or more pre- processing techniques on the radar data, the one or more processing units are configured to perform a Fast Fourier Transform on the radar data to obtain one of a range tensor, a Doppler tensor, an azimuth tensor, or an elevation tensor, or any combination thereof. (Madhow, paragraph 0046 & 0063, “[0046] An example pipeline produces a data representation that indicates range information, angle information and Doppler frequency (velocity) information for scatterers in the environment. An example receiver pipeline for a MIMO radar operating using a sequence of chirp waveforms employs a 3D Fast Fourier Transform (FFT) circuit to transform the radar data cube to an FFT-processed data representation that indicates range information, angle information and Doppler frequency (velocity) information represented by the radar data cube. [0063] At step 922, radar data is received at the local ROI selection block 902. At step, 924, a local radar signal processing pipeline portion 906 detects values of local radar parameters to be used in support of an inference objective. As used herein the term ‘radar parameter’ refers to a quantity estimated from the received data.”; that radar data can be processed using an FFT to provide range, angle, and Doppler frequency data (i.e. a vector field put into a data cube); that the radar data can be a parameter or quantity. (i.e. that the vector field associated with the range, angle, Doppler can have a quantity, or scaler as required by the definition of a Tensor). Note: Applicant’s specification does not define Tensor. Therefore, using the Wikipedia definition, a tensor in this case has been defined as any quantity parameter (here a quantity estimated from received data) (i.e. a scaler) of a data cube (i.e. a vector space)).
Regarding claim 13, Madhow teaches The device of claim 11, wherein, to perform the one or more pre- processing techniques on the radar data, the one or more processing units are configured to: perform constant false alarm rate detection (CFAR) on the radar data; cluster of intensity values of the radar data; track of intensity values of the radar data; or identify one or more peaks in intensity values of the radar data; or any combination thereof. (Madhow, paragraph 0046, “[0046] An example target identification engine includes a Common False Alarm Rate (CFAR)-based point cloud detection block to estimate target detection probability and includes a Doppler filter to reject noise clutter.”; that CFAR can be used in pre-processing to filter noise clutter and focus only on data that exceeds the CFAR threshold (i.e. performing CFAR on the radar data)).
Regarding claim 16, Madhow teaches The device of claim 11, wherein, to determine the one or more regions of interest, the one or more processing units are configured to define a region of interest in one or more dimensions around one or more points remaining after performing CFAR processing of the radar data. (Madhow, paragraph 0046 and 0102, “[0046] A target identification circuit identifies a target object within a field of view of the receiver antenna based upon the FFT processed data. An example target identification engine includes a Common False Alarm Rate (CFAR)-based point cloud detection block to estimate target detection probability and includes a Doppler filter to reject noise clutter. [0102] FIG. 16A is an illustrative drawing representing an example object signature processing path 1600, … Each of the first and second radar data 1660, 1662 includes a respective data subset 1664, 1666 that contains respective energy 1668, 1670 corresponding to a tracked object (not shown). … For salient objects being tracked, the portion of the radar data corresponding to that object (e.g., a subset of the range-Doppler-angle radar cube) is termed the object region of interest (ROI). Object ROIs can be aggregated across multiple frames and processed to obtain signatures for that object across a longer time scale”; a radar initially uses CFAR to reject noise data in the radar data cube; that the CFAR filtered data can then be processed in at least the time domain to determine a region of interest for an object in the time dimension).
Regarding claim 20, Madhow teaches The device of claim 11, to perform the super-resolution processing, the one or more processing units are configured to identify one or more targets within the one or more regions of interest. (Madhow, paragraph 0046 & 0102, “[0046] A target identification circuit identifies a target object within a field of view of the receiver antenna based upon the FFT processed data. An example target identification engine includes a Common False Alarm Rate (CFAR)-based point cloud detection block to estimate target detection probability and includes a Doppler filter to reject noise clutter. [0102] FIG. 16A is an illustrative drawing representing an example object signature processing path 1600, … Each of the first and second radar data 1660, 1662 includes a respective data subset 1664, 1666 that contains respective energy 1668, 1670 corresponding to a tracked object (not shown). … For salient objects being tracked, the portion of the radar data corresponding to that object (e.g., a subset of the range-Doppler-angle radar cube) is termed the object region of interest (ROI). Object ROIs can be aggregated across multiple frames and processed to obtain signatures for that object across a longer time scale.”; that CFAR can identify a target energy in cells’ that cells can be aggregated into regions of interest to obtain a target signature).
Regarding claim 21, Madhow teaches:
A device comprising: means for obtaining radar data from one or more radar signals; (Madhow, figure 1A, paragraph 0039 & 0128, “[0039] Referring again to FIG. IA, within an example sensor unit 102, an antenna array 116 includes N antenna elements, where N=l, 2, …. Individual example antenna elements of a sensor unit can be implemented within a sensor unit as a radar transmitter (Tx) element, radar receiver (Rx) element, or radar transceiver (Tx/Rx) element. … An Rx element mixes a sampling waveform with a transmitted waveform received at its antenna to produce received radar data.  [0128] The above description is presented to enable any person skilled in the art to create and use a robust radar-centric perception system.”; a radar with Tx and Rx antenna elements to produce radar data. Madhow (i.e. 0128) explicitly states that each of the modifications, embodiments, and descriptions can be combined without departing from the original scope of the invention, therefore the rejection has been written as a U.S.C. 102 rejection instead using the U.S.C. 103 rational of combining embodiments as obvious).
means for performing one or more pre-processing techniques on the radar data; (Madhow, paragraph 0043-0047, “[0046] An example receiver pipeline for a MIMO radar operating using a sequence of chirp waveforms employs a 3D Fast Fourier Transform (FFT) circuit to transform the radar data cube to an FFT-processed data representation that indicates range information, angle information and Doppler frequency (velocity) information represented by the radar data cube. [0047] The receiver antennas are spatially separated, and their Fourier transform leads to the angle dimension. Thus, the radar data cube receives received data in fast time, slow time and receiver index, and its 3D FFT leads to a 3D data cube in range, Doppler frequency ( convertible to velocity) and angle dimensions. [0043] The fusion circuit block can coordinate and time data gathering.”; a radar with a FFT to “pre-process” radar data into a multidimensional (range, Doppler, angle, time) data cube).
means for determining one or more regions of interest based on an output of the one or more pre-processing techniques, (Madhow, figure 16A, paragraph 0102, “[0102] FIG. 16A is an illustrative drawing representing an example object signature processing path 1600, … Each of the first and second radar data 1660, 1662 includes a respective data subset 1664, 1666 that contains respective energy 1668, 1670 corresponding to a tracked object (not shown). … For salient objects being tracked, the portion of the radar data corresponding to that object (e.g., a subset of the range-Doppler-angle radar cube) is termed the object region of interest (ROI). Object ROIs can be aggregated across multiple frames and processed to obtain signatures for that object across a longer time scale.”; that collected data, after FFT processing can be arranged in data cubes, that the cube information is grouped into a region of interest based on the previously noted range, Doppler, angle and time dimensions).
wherein each of the one or more regions of interest comprises a contiguous subset of the radar data in one or more dimensions; (Madhow, figure 7, paragraph 0102 & 0060, “[0102] Standard range-Doppler-angle processing using per-frame measurements may be used for tracking salient objects across frames. [0060] FIG. 7 is an illustrative block diagram representing an example sequence of radar data subset selections 702 and a corresponding example sequence of sampling waveform generations 704 at an example radar sensor unit 102. Over a sequence of time intervals, the radar sensor unit 102 samples an incident radar waveform 603 based upon a sequence of waveform frames: ‘frame1’ to ‘framep’“; that the collected radar data is collected in subsequent timeframes (i.e. contiguous in the time dimension)).
means for performing super-resolution processing of the one or more regions of interest in response to the determining the one or more regions of interest; and (Madhow, figure 10, pp 0071, “[0071] An example low resolution search mode is assigned a 10 ms window to provide low to medium range resolution ( e.g. with lower RF bandwidth) on entire field of view, as well as range/Doppler domains. The remaining 10 ms can be used to cover an adaptable range of scenarios, including but not limited to focus on areas of interest (in spatial and/or Doppler domains)… provide enhanced range resolution to objects that reside in closer proximity and/or in the collision path,”; that the radar data can be processed in three different stages of increasing resolution; that the first 10 ms of a frame can be used to identify the low resolution search mode of the entire field of view, that later timeframes can take the identified regions of interest and process them to provide a “enhanced range resolution (i.e. a “super resolution”) of the data from that region of interest).
means for an output of the super-resolution processing of the one or more regions of interest. (Madhow, paragraph 0071, “[0071] The remaining 10 ms can be used to cover an adaptable range of scenarios, including but not limited to focus on areas of interest (in spatial and/or Doppler domains), track objects in vicinity, driven by other events of interest, provide enhanced range resolution to objects that reside in closer proximity and/or in the collision path, provide high-resolution inputs requested by the motion-planning and actuation unit (e.g. provide high resolution image in the proximity of the vehicle for sharp turns or other decisions made by an actuation unit).”; that the data from the “enhanced range resolution” can be output to motion-planning or actuation units for a vehicle).
Regarding claim 22, Madhow teaches The device of claim 21, wherein the means for performing the one or more pre-processing techniques comprises means for performing a Fast Fourier Transform on the radar data to obtain one of: a range tensor, a Doppler tensor, an azimuth tensor, or an elevation tensor, or any combination thereof. (Madhow, paragraph 0046 & 0063, “[0046] An example pipeline produces a data representation that indicates range information, angle information and Doppler frequency (velocity) information for scatterers in the environment. An example receiver pipeline for a MIMO radar operating using a sequence of chirp waveforms employs a 3D Fast Fourier Transform (FFT) circuit to transform the radar data cube to an FFT-processed data representation that indicates range information, angle information and Doppler frequency (velocity) information represented by the radar data cube. [0063] At step 922, radar data is received at the local ROI selection block 902. At step, 924, a local radar signal processing pipeline portion 906 detects values of local radar parameters to be used in support of an inference objective. As used herein the term ‘radar parameter’ refers to a quantity estimated from the received data.”; that radar data can be processed using an FFT to provide range, angle, and Doppler frequency data (i.e. a vector field put into a data cube); that the radar data can be a parameter or quantity. (i.e. that the vector field associated with the range, angle, Doppler can have a quantity, or scaler as required by the definition of a Tensor). Note: Applicant’s specification does not define Tensor. Therefore, using the Wikipedia definition, a tensor in this case has been defined as any quantity parameter (here a quantity estimated from received data) (i.e. a scaler) of a data cube (i.e. a vector space)).
Regarding claim 23, Madhow teaches The device of claim 21, wherein the means for performing the one or more pre-processing techniques comprises: means for performing constant false alarm rate detection (CFAR) on the radar data; means for clustering of intensity values of the radar data; means for tracking of intensity values of the radar data; or means for identifying one or more peaks in intensity values of the radar data; or any combination thereof. (Madhow, paragraph 0046, “[0046] An example target identification engine includes a Common False Alarm Rate (CFAR)-based point cloud detection block to estimate target detection probability and includes a Doppler filter to reject noise clutter.”; that CFAR can be used in pre-processing to filter noise clutter and focus only on data that exceeds the CFAR threshold (i.e. performing CFAR on the radar data)).
Regarding claim 26, Madhow teaches The device of claim 21, wherein the means for determining the one or more regions of interest comprises means for defining a region of interest in one or more dimensions around one or more points remaining after performing CFAR processing of the radar data. (Madhow, paragraph 0046 and 0102, “[0046] A target identification circuit identifies a target object within a field of view of the receiver antenna based upon the FFT processed data. An example target identification engine includes a Common False Alarm Rate (CFAR)-based point cloud detection block to estimate target detection probability and includes a Doppler filter to reject noise clutter. [0102] FIG. 16A is an illustrative drawing representing an example object signature processing path 1600, … Each of the first and second radar data 1660, 1662 includes a respective data subset 1664, 1666 that contains respective energy 1668, 1670 corresponding to a tracked object (not shown). … For salient objects being tracked, the portion of the radar data corresponding to that object (e.g., a subset of the range-Doppler-angle radar cube) is termed the object region of interest (ROI). Object ROIs can be aggregated across multiple frames and processed to obtain signatures for that object across a longer time scale”; a radar initially uses CFAR to reject noise data in the radar data cube; that the CFAR filtered data can then be processed in at least the time domain to determine a region of interest for an object in the time dimension).
Regarding claim 30, Madhow teaches:
A non-transitory computer-readable medium having instructions stored thereby which, when executed by one or more processing units, cause the processing units to perform functions including: obtaining radar data from one or more radar signals; (Madhow, figure 1A, paragraph 0039 & 0126-01288, “[0126] The example computing machine 2200 includes a hardware processor 2222 … the main memory 2204 and the processor 2222 also constituting non-transitory computer-readable media. [0127] The non-transitory computer readable media store a plurality of instructions that are accessible to , and executable by, the processing system 202. [0039] Referring again to FIG. IA, within an example sensor unit 102, an antenna array 116 includes N antenna elements, where N=l, 2, …. Individual example antenna elements of a sensor unit can be implemented within a sensor unit as a radar transmitter (Tx) element, radar receiver (Rx) element, or radar transceiver (Tx/Rx) element. … An Rx element mixes a sampling waveform with a transmitted waveform received at its antenna to produce received radar data.  [0128] The above description is presented to enable any person skilled in the art to create and use a robust radar-centric perception system.”; a radar with Tx and Rx antenna elements to produce radar data; that a processor, memory and non-transitory CRM can be used for radar functions; Madhow (i.e. 0128) explicitly states that each of the modifications, embodiments, and descriptions can be combined without departing from the original scope of the invention, therefore the rejection has been written as a U.S.C. 102 rejection instead using the U.S.C. 103 rational of combining embodiments as obvious).
performing one or more pre-processing techniques on the radar data; (Madhow, paragraph 0043-0047, “[0046] An example receiver pipeline for a MIMO radar operating using a sequence of chirp waveforms employs a 3D Fast Fourier Transform (FFT) circuit to transform the radar data cube to an FFT-processed data representation that indicates range information, angle information and Doppler frequency (velocity) information represented by the radar data cube. [0047] The receiver antennas are spatially separated, and their Fourier transform leads to the angle dimension. Thus, the radar data cube receives received data in fast time, slow time and receiver index, and its 3D FFT leads to a 3D data cube in range, Doppler frequency ( convertible to velocity) and angle dimensions. [0043] The fusion circuit block can coordinate and time data gathering.”; a radar with a FFT to “pre-process” radar data into a multidimensional (range, Doppler, angle, time) data cube).
determining one or more regions of interest based on an output of the one or more pre-processing techniques, (Madhow, figure 16A, paragraph 0102, “[0102] FIG. 16A is an illustrative drawing representing an example object signature processing path 1600, … Each of the first and second radar data 1660, 1662 includes a respective data subset 1664, 1666 that contains respective energy 1668, 1670 corresponding to a tracked object (not shown). … For salient objects being tracked, the portion of the radar data corresponding to that object (e.g., a subset of the range-Doppler-angle radar cube) is termed the object region of interest (ROI). Object ROIs can be aggregated across multiple frames and processed to obtain signatures for that object across a longer time scale.”; that collected data, after FFT processing can be arranged in data cubes, that the cube information is grouped into a region of interest based on the previously noted range, Doppler, angle and time dimensions).
wherein each of the one or more regions of interest comprises a contiguous subset of the radar data in one or more dimensions; (Madhow, figure 7, paragraph 0102 & 0060, “[0102] Standard range-Doppler-angle processing using per-frame measurements may be used for tracking salient objects across frames. [0060] FIG. 7 is an illustrative block diagram representing an example sequence of radar data subset selections 702 and a corresponding example sequence of sampling waveform generations 704 at an example radar sensor unit 102. Over a sequence of time intervals, the radar sensor unit 102 samples an incident radar waveform 603 based upon a sequence of waveform frames: ‘frame1’ to ‘framep’“; that the collected radar data is collected in subsequent timeframes (i.e. contiguous in the time dimension)).
responsive to the determining the one or more regions of interest, performing super-resolution processing of the one or more regions of interest; and (Madhow, figure 10, pp 0071, “[0071] An example low resolution search mode is assigned a 10 ms window to provide low to medium range resolution ( e.g. with lower RF bandwidth) on entire field of view, as well as range/Doppler domains. The remaining 10 ms can be used to cover an adaptable range of scenarios, including but not limited to focus on areas of interest (in spatial and/or Doppler domains)… provide enhanced range resolution to objects that reside in closer proximity and/or in the collision path,”; that the radar data can be processed in three different stages of increasing resolution; that the first 10 ms of a frame can be used to identify the low resolution search mode of the entire field of view, that later timeframes can take the identified regions of interest and process them to provide a “enhanced range resolution (i.e. a “super resolution”) of the data from that region of interest).
providing an output of the super-resolution processing of the one or more regions of interest. (Madhow, paragraph 0071, “[0071] The remaining 10 ms can be used to cover an adaptable range of scenarios, including but not limited to focus on areas of interest (in spatial and/or Doppler domains), track objects in vicinity, driven by other events of interest, provide enhanced range resolution to objects that reside in closer proximity and/or in the collision path, provide high-resolution inputs requested by the motion-planning and actuation unit (e.g. provide high resolution image in the proximity of the vehicle for sharp turns or other decisions made by an actuation unit).”; that the data from the “enhanced range resolution” can be output to motion-planning or actuation units for a vehicle).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 4, 5, 7 – 9, 14, 15, 17 – 19, 24, 25, and 27 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Madhow in view of Sahara, et al, U. S. Patent Application Publication 2022/0034995 (“Sahara”).
Regarding claim 4, Madhow teaches the method of claim 1.
Madhow teaches wherein determining the one or more regions of interest comprises:  (Madhow, paragraph 0046, “[0046] An example target identification engine includes a Common False Alarm Rate (CFAR)-based point cloud detection block to estimate target detection probability and includes a Doppler filter to reject noise clutter. [0062] The radar data selection block 610 includes a first selection block 902 to infer a local region of interest (ROI) within received radar data and a second selection block 904 to select data within the selected local ROI.”; a Constant False Alarm Rate process which typically generates a noise threshold for each bin in a data cube, and compares the signal to that CFAR ratio to declare a possible target; the bins with a target detection can then be grouped into a region of interest).
Madhow does not explicitly teach:
obtaining a threshold value; comparing intensity values of a plurality raw tensors of the radar data to the threshold value; and
determining the one or more regions of interest based at least in part on the comparison..
Sahara teaches:
obtaining a threshold value; comparing intensity values of a plurality raw tensors of the radar data to the threshold value; and (Sahara, paragraph 0084-0086, “[0084] The information (angle information) of the arrival angle 8 estimated by the arrival angle estimator 16 may be output to the clustering processor 42. Further, the information output from the distance FFT processor 12 and the information output from the speed FFT processor 14 may also be output to the clustering processor 42. [0086] The determination processor 18 performs a process for determining whether each value used for the arithmetic processing is equal to or higher than a predetermined threshold value. For example, the determination processor 18 may determine whether the peaks in the results obtained by the process performed by the distance FFT processor 12 and the speed FFT processor 14 are equal to or higher than a predetermined threshold value, respectively.”; a radar with a clustering processor 42; that to consider data, the peak value should exceed a threshold based on the pre-processing FFT).
determining the one or more regions of interest based at least in part on the comparison. (Sahara, paragraph 0091, “[0091] The clustering processor 42 performs a clustering process based on the output from at least one of the distance FFT processor 12, the speed FFT processor 14, and the arrival angle estimator 16. As an algorithm used for clustering data, for example, DBSCAN (Density-based spatial clustering of applications with noise) is known. The information clustered by the clustering processor 42 may be output to the tracking processor 44.”; that the identified peak values are used to determine the cluster of radar data into targets).
In view of the teachings of Sahara it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sahara to Madhow at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sahara in the same or in a similar field of endeavor with Madhow before the effective filing date of the claimed invention in order to combine Sahara’s threshold peak intensity detections and Madhow’s similar CFAR detections.  Processing the peak intensity detections and processing the CFAR detections merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 5, Madhow teaches the method of claim 1.
Madhow does not explicitly teach wherein determining the one or more regions of interest comprises defining a region of interest in one or more dimensions around an identified peak in intensity values of the radar data..
Sahara teaches wherein determining the one or more regions of interest comprises defining a region of interest in one or more dimensions around an identified peak in intensity values of the radar data. (Sahara, paragraph 0131, “(0131] When the process of step S9 shown in FIG. 5 starts, the clustering processor 42 performs a data clustering process as shown in FIG. 10 (step S31). In step S31, the clustering processor 42 may perform the clustering process based on the information of the distance to the predetermined object 200, the information of the relative speed with the object 200, and the information of the arrival direction (arrival angle 8) of the reflected wave R reflected by the predetermined object 200.”; that the radar data can be clustered based on distance, relative speed, or arrival direction (i.e. based on one or more dimensions)).
In view of the teachings of Sahara it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sahara to Madhow at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sahara in the same or in a similar field of endeavor with Madhow before the effective filing date of the claimed invention in order to combine Sahara’s threshold peak intensity detections and Madhow’s similar CFAR detections.  Processing the peak intensity detections and processing the CFAR detections merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 7, Madhow teaches the method of claim 1.
Madhow teaches wherein determining the one or more regions of interest comprises defining a region of interest in one or more dimensions  (Madhow, figure 7, paragraph 0102 & 0060, “[0102] Standard range-Doppler-angle processing using per-frame measurements may be used for tracking salient objects across frames. [0060] FIG. 7 is an illustrative block diagram representing an example sequence of radar data subset selections 702 and a corresponding example sequence of sampling waveform generations 704 at an example radar sensor unit 102. Over a sequence of time intervals, the radar sensor unit 102 samples an incident radar waveform 603 based upon a sequence of waveform frames: ‘frame1’ to ‘framep’“; that the collected radar data is collected in subsequent timeframes (i.e. contiguous in the time dimension)).
Madhow does not explicitly teach around an identified cluster of intensity values in the radar data..
Sahara teaches around an identified cluster of intensity values in the radar data. (Sahara, paragraph 0084-0086, “[0084] The information (angle information) of the arrival angle 8 estimated by the arrival angle estimator 16 may be output to the clustering processor 42. Further, the information output from the distance FFT processor 12 and the information output from the speed FFT processor 14 may also be output to the clustering processor 42. [0086] The determination processor 18 performs a process for determining whether each value used for the arithmetic processing is equal to or higher than a predetermined threshold value. For example, the determination processor 18 may determine whether the peaks in the results obtained by the process performed by the distance FFT processor 12 and the speed FFT processor 14 are equal to or higher than a predetermined threshold value, respectively.”; a radar with a clustering processor 42; that to consider data, the peak value should exceed a threshold based on the pre-processing FFT).
In view of the teachings of Sahara it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sahara to Madhow at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sahara in the same or in a similar field of endeavor with Madhow before the effective filing date of the claimed invention in order to combine Sahara’s threshold peak intensity detections and Madhow’s similar CFAR detections.  Processing the peak intensity detections and processing the CFAR detections merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 8, Madhow teaches the method of claim 1.
Madhow teaches wherein determining the one or more regions of interest comprises defining a region of interest in one or more dimensions  (Madhow, figure 16A, paragraph 0102, “(0102] FIG. 16A is an illustrative drawing representing an example object signature processing path 1600, … Each of the first and second radar data 1660, 1662 includes a respective data subset 1664, 1666 that contains respective energy 1668, 1670 corresponding to a tracked object (not shown). … For salient objects being tracked, the portion of the radar data corresponding to that object (e.g., a subset of the range-Doppler-angle radar cube) is termed the object region of interest (ROI). Object ROIs can be aggregated across multiple frames and processed to obtain signatures for that object across a longer time scale”; that collected data, after FFT processing can be arranged in data cubes, that the cube information is grouped into a region of interest based on the previously noted range, Doppler, angle and time dimensions).
Madhow does not explicitly teach around intensity values of the radar data..
Sahara teaches around intensity values of the radar data. (Sahara, paragraph 0084-0086, “[0084] The information (angle information) of the arrival angle 8 estimated by the arrival angle estimator 16 may be output to the clustering processor 42. Further, the information output from the distance FFT processor 12 and the information output from the speed FFT processor 14 may also be output to the clustering processor 42. [0086] The determination processor 18 performs a process for determining whether each value used for the arithmetic processing is equal to or higher than a predetermined threshold value. For example, the determination processor 18 may determine whether the peaks in the results obtained by the process performed by the distance FFT processor 12 and the speed FFT processor 14 are equal to or higher than a predetermined threshold value, respectively.”; a radar with a clustering processor 42; that to consider data, the peak value should exceed a threshold based on the pre-processing FFT).
In view of the teachings of Sahara it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sahara to Madhow at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sahara in the same or in a similar field of endeavor with Madhow before the effective filing date of the claimed invention in order to combine Sahara’s threshold peak intensity detections and Madhow’s similar CFAR detections.  Processing the peak intensity detections and processing the CFAR detections merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 9, Madhow teaches the method of claim 1.
Madhow does not explicitly teach wherein the super-resolution processing comprises Multi Signal Classification (MUSIC), Estimation of Signal Parameters by Rotational Invariance Techniques (ESPRIT), Matrix Pencil, or deep learning processing, or any combination thereof..
Sahara teaches wherein the super-resolution processing comprises Multi Signal Classification (MUSIC), Estimation of Signal Parameters by Rotational Invariance Techniques (ESPRIT), Matrix Pencil, or deep learning processing, or any combination thereof. (Sahara, paragraph 0084-0086, “[0084] Various techniques for estimating the direction in which the reflected wave R arrives based on the result obtained by performing the speed FFT process have been proposed. For example, algorithms for estimating the direction in which the reflected wave arrives, such as MUSIC (Multiple Signal Classification), ESPRIT (Estimation of Signal Parameters via Rotational Invariance Technique) and the like are known.”; that MUSIC and ESPRIT processing can be performed on clusters to estimate the direction dimension).
In view of the teachings of Sahara it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sahara to Madhow at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sahara in the same or in a similar field of endeavor with Madhow before the effective filing date of the claimed invention in order to combine Sahara’s MUSIC and ESPRIT processing and Madhow’s similar ROI detections.  Processing the peak intensity detections with MUSIC and ESPRIT and processing the ROI detections merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 14, Madhow teaches the device of claim 11.
Madhow teaches wherein, to determine the one or more regions of interest, the one or more processing units are configured to: obtain a threshold value; (Madhow, paragraph 0046, “[0046] An example target identification engine includes a Common False Alarm Rate (CFAR)-based point cloud detection block to estimate target detection probability and includes a Doppler filter to reject noise clutter. [0062] The radar data selection block 610 includes a first selection block 902 to infer a local region of interest (ROI) within received radar data and a second selection block 904 to select data within the selected local ROI.”; a Constant False Alarm Rate process which typically generates a noise threshold for each bin in a data cube, and compares the signal to that CFAR ratio to declare a possible target; the bins with a target detection can then be grouped into a region of interest).
Madhow does not explicitly teach:
compare intensity values of a plurality raw tensors of the radar data to the threshold value; and
determine the one or more regions of interest based at least in part on the comparison..
Sahara teaches:
compare intensity values of a plurality raw tensors of the radar data to the threshold value; and (Sahara, paragraph 0084-0086, “[0084] The information (angle information) of the arrival angle 8 estimated by the arrival angle estimator 16 may be output to the clustering processor 42. Further, the information output from the distance FFT processor 12 and the information output from the speed FFT processor 14 may also be output to the clustering processor 42. [0086] The determination processor 18 performs a process for determining whether each value used for the arithmetic processing is equal to or higher than a predetermined threshold value. For example, the determination processor 18 may determine whether the peaks in the results obtained by the process performed by the distance FFT processor 12 and the speed FFT processor 14 are equal to or higher than a predetermined threshold value, respectively.”; a radar with a clustering processor 42; that to consider data, the peak value should exceed a threshold based on the pre-processing FFT).
determine the one or more regions of interest based at least in part on the comparison. (Sahara, paragraph 0091, “[0091] The clustering processor 42 performs a clustering process based on the output from at least one of the distance FFT processor 12, the speed FFT processor 14, and the arrival angle estimator 16. As an algorithm used for clustering data, for example, DBSCAN (Density-based spatial clustering of applications with noise) is known. The information clustered by the clustering processor 42 may be output to the tracking processor 44.”; that the identified peak values are used to determine the cluster of radar data into targets).
In view of the teachings of Sahara it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sahara to Madhow at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sahara in the same or in a similar field of endeavor with Madhow before the effective filing date of the claimed invention in order to combine Sahara’s threshold peak intensity detections and Madhow’s similar CFAR detections.  Processing the peak intensity detections and processing the CFAR detections merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 15, Madhow teaches the device of claim 11.
Madhow does not explicitly teach wherein, to determine the one or more regions of interest, the one or more processing units are configured to define a region of interest in one or more dimensions around an identified peak in intensity values of the radar data..
Sahara teaches wherein, to determine the one or more regions of interest, the one or more processing units are configured to define a region of interest in one or more dimensions around an identified peak in intensity values of the radar data. (Sahara, paragraph 0131, “(0131] When the process of step S9 shown in FIG. 5 starts, the clustering processor 42 performs a data clustering process as shown in FIG. 10 (step S31). In step S31, the clustering processor 42 may perform the clustering process based on the information of the distance to the predetermined object 200, the information of the relative speed with the object 200, and the information of the arrival direction (arrival angle 8) of the reflected wave R reflected by the predetermined object 200.”; that the radar data can be clustered based on distance, relative speed, or arrival direction (i.e. based on one or more dimensions)).
In view of the teachings of Sahara it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sahara to Madhow at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sahara in the same or in a similar field of endeavor with Madhow before the effective filing date of the claimed invention in order to combine Sahara’s threshold peak intensity detections and Madhow’s similar CFAR detections.  Processing the peak intensity detections and processing the CFAR detections merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 17, Madhow teaches the device of claim 11.
Madhow teaches wherein, to determine the one or more regions of interest, the one or more processing units are configured to define a region of interest in one or more dimensions (Madhow, figure 7, paragraph 0102 & 0060, “[0102] Standard range-Doppler-angle processing using per-frame measurements may be used for tracking salient objects across frames. [0060] FIG. 7 is an illustrative block diagram representing an example sequence of radar data subset selections 702 and a corresponding example sequence of sampling waveform generations 704 at an example radar sensor unit 102. Over a sequence of time intervals, the radar sensor unit 102 samples an incident radar waveform 603 based upon a sequence of waveform frames: ‘frame1’ to ‘framep’“; that the collected radar data is collected in subsequent timeframes (i.e. contiguous in the time dimension)).
Madhow does not explicitly teach  around an identified cluster of intensity values in the radar data..
Sahara teaches  around an identified cluster of intensity values in the radar data. (Sahara, paragraph 0084-0086, “[0084] The information (angle information) of the arrival angle 8 estimated by the arrival angle estimator 16 may be output to the clustering processor 42. Further, the information output from the distance FFT processor 12 and the information output from the speed FFT processor 14 may also be output to the clustering processor 42. [0086] The determination processor 18 performs a process for determining whether each value used for the arithmetic processing is equal to or higher than a predetermined threshold value. For example, the determination processor 18 may determine whether the peaks in the results obtained by the process performed by the distance FFT processor 12 and the speed FFT processor 14 are equal to or higher than a predetermined threshold value, respectively.”; a radar with a clustering processor 42; that to consider data, the peak value should exceed a threshold based on the pre-processing FFT).
In view of the teachings of Sahara it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sahara to Madhow at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sahara in the same or in a similar field of endeavor with Madhow before the effective filing date of the claimed invention in order to combine Sahara’s threshold peak intensity detections and Madhow’s similar CFAR detections.  Processing the peak intensity detections and processing the CFAR detections merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 18, Madhow teaches the device of claim 11.
Madhow teaches wherein, to determine the one or more regions of interest, the one or more processing units are configured to define a region of interest in one or more dimensions (Madhow, figure 16A, paragraph 0102, “(0102] FIG. 16A is an illustrative drawing representing an example object signature processing path 1600, … Each of the first and second radar data 1660, 1662 includes a respective data subset 1664, 1666 that contains respective energy 1668, 1670 corresponding to a tracked object (not shown). … For salient objects being tracked, the portion of the radar data corresponding to that object (e.g., a subset of the range-Doppler-angle radar cube) is termed the object region of interest (ROI). Object ROIs can be aggregated across multiple frames and processed to obtain signatures for that object across a longer time scale”; that collected data, after FFT processing can be arranged in data cubes, that the cube information is grouped into a region of interest based on the previously noted range, Doppler, angle and time dimensions).
Madhow does not explicitly teach  around intensity values of the radar data..
Sahara teaches  around intensity values of the radar data. (Sahara, paragraph 0084-0086, “[0084] The information (angle information) of the arrival angle 8 estimated by the arrival angle estimator 16 may be output to the clustering processor 42. Further, the information output from the distance FFT processor 12 and the information output from the speed FFT processor 14 may also be output to the clustering processor 42. [0086] The determination processor 18 performs a process for determining whether each value used for the arithmetic processing is equal to or higher than a predetermined threshold value. For example, the determination processor 18 may determine whether the peaks in the results obtained by the process performed by the distance FFT processor 12 and the speed FFT processor 14 are equal to or higher than a predetermined threshold value, respectively.”; a radar with a clustering processor 42; that to consider data, the peak value should exceed a threshold based on the pre-processing FFT).
In view of the teachings of Sahara it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sahara to Madhow at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sahara in the same or in a similar field of endeavor with Madhow before the effective filing date of the claimed invention in order to combine Sahara’s threshold peak intensity detections and Madhow’s similar CFAR detections.  Processing the peak intensity detections and processing the CFAR detections merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 19, Madhow teaches the device of claim 11.
Madhow does not explicitly teach wherein, to perform the super-resolution processing, the one or more processing units are configured to: perform Multi Signal Classification (MUSIC), perform Estimation of Signal Parameters by Rotational Invariance Techniques (ESPRIT), perform Matrix Pencil, or perform deep learning processing, or any combination thereof..
Sahara teaches wherein, to perform the super-resolution processing, the one or more processing units are configured to: perform Multi Signal Classification (MUSIC), perform Estimation of Signal Parameters by Rotational Invariance Techniques (ESPRIT), perform Matrix Pencil, or perform deep learning processing, or any combination thereof. (Sahara, paragraph 0084-0086, “[0084] Various techniques for estimating the direction in which the reflected wave R arrives based on the result obtained by performing the speed FFT process have been proposed. For example, algorithms for estimating the direction in which the reflected wave arrives, such as MUSIC (Multiple Signal Classification), ESPRIT (Estimation of Signal Parameters via Rotational Invariance Technique) and the like are known.”; that MUSIC and ESPRIT processing can be performed on clusters to estimate the direction dimension).
In view of the teachings of Sahara it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sahara to Madhow at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sahara in the same or in a similar field of endeavor with Madhow before the effective filing date of the claimed invention in order to combine Sahara’s MUSIC and ESPRIT processing and Madhow’s similar ROI detections.  Processing the peak intensity detections with MUSIC and ESPRIT and processing the ROI detections merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 24, Madhow teaches the device of claim 21.
Madhow teaches wherein the means for determining the one or more regions of interest comprises: means for obtaining a threshold value; (Madhow, paragraph 0046, “[0046] An example target identification engine includes a Common False Alarm Rate (CFAR)-based point cloud detection block to estimate target detection probability and includes a Doppler filter to reject noise clutter. [0062] The radar data selection block 610 includes a first selection block 902 to infer a local region of interest (ROI) within received radar data and a second selection block 904 to select data within the selected local ROI.”; a Constant False Alarm Rate process which typically generates a noise threshold for each bin in a data cube, and compares the signal to that CFAR ratio to declare a possible target; the bins with a target detection can then be grouped into a region of interest).
Madhow does not explicitly teach:
means for comparing intensity values of a plurality raw tensors of the radar data to the threshold value; and
means for determining the one or more regions of interest based at least in part on the comparison..
Sahara teaches:
means for comparing intensity values of a plurality raw tensors of the radar data to the threshold value; and (Sahara, paragraph 0084-0086, “[0084] The information (angle information) of the arrival angle 8 estimated by the arrival angle estimator 16 may be output to the clustering processor 42. Further, the information output from the distance FFT processor 12 and the information output from the speed FFT processor 14 may also be output to the clustering processor 42. [0086] The determination processor 18 performs a process for determining whether each value used for the arithmetic processing is equal to or higher than a predetermined threshold value. For example, the determination processor 18 may determine whether the peaks in the results obtained by the process performed by the distance FFT processor 12 and the speed FFT processor 14 are equal to or higher than a predetermined threshold value, respectively.”; a radar with a clustering processor 42; that to consider data, the peak value should exceed a threshold based on the pre-processing FFT).
means for determining the one or more regions of interest based at least in part on the comparison. (Sahara, paragraph 0091, “[0091] The clustering processor 42 performs a clustering process based on the output from at least one of the distance FFT processor 12, the speed FFT processor 14, and the arrival angle estimator 16. As an algorithm used for clustering data, for example, DBSCAN (Density-based spatial clustering of applications with noise) is known. The information clustered by the clustering processor 42 may be output to the tracking processor 44.”; that the identified peak values are used to determine the cluster of radar data into targets).
In view of the teachings of Sahara it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sahara to Madhow at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sahara in the same or in a similar field of endeavor with Madhow before the effective filing date of the claimed invention in order to combine Sahara’s threshold peak intensity detections and Madhow’s similar CFAR detections.  Processing the peak intensity detections and processing the CFAR detections merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 25, Madhow teaches the device of claim 21.
Madhow does not explicitly teach wherein the means for determining the one or more regions of interest comprises means for defining a region of interest in one or more dimensions around an identified peak in intensity values of the radar data..
Sahara teaches wherein the means for determining the one or more regions of interest comprises means for defining a region of interest in one or more dimensions around an identified peak in intensity values of the radar data. (Sahara, paragraph 0131, “(0131] When the process of step S9 shown in FIG. 5 starts, the clustering processor 42 performs a data clustering process as shown in FIG. 10 (step S31). In step S31, the clustering processor 42 may perform the clustering process based on the information of the distance to the predetermined object 200, the information of the relative speed with the object 200, and the information of the arrival direction (arrival angle 8) of the reflected wave R reflected by the predetermined object 200.”; that the radar data can be clustered based on distance, relative speed, or arrival direction (i.e. based on one or more dimensions)).
In view of the teachings of Sahara it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sahara to Madhow at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sahara in the same or in a similar field of endeavor with Madhow before the effective filing date of the claimed invention in order to combine Sahara’s threshold peak intensity detections and Madhow’s similar CFAR detections.  Processing the peak intensity detections and processing the CFAR detections merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 27, Madhow teaches the device of claim 21.
Madhow teaches wherein the means for determining the one or more regions of interest comprises means for defining a region of interest in one or more dimensions around an identified cluster (Madhow, figure 7, paragraph 0102 & 0060, “[0102] Standard range-Doppler-angle processing using per-frame measurements may be used for tracking salient objects across frames. [0060] FIG. 7 is an illustrative block diagram representing an example sequence of radar data subset selections 702 and a corresponding example sequence of sampling waveform generations 704 at an example radar sensor unit 102. Over a sequence of time intervals, the radar sensor unit 102 samples an incident radar waveform 603 based upon a sequence of waveform frames: ‘frame1’ to ‘framep’“; that the collected radar data is collected in subsequent timeframes (i.e. contiguous in the time dimension)).
Madhow does not explicitly teach  of intensity values in the radar data..
Sahara teaches  of intensity values in the radar data. (Sahara, paragraph 0084-0086, “[0084] The information (angle information) of the arrival angle 8 estimated by the arrival angle estimator 16 may be output to the clustering processor 42. Further, the information output from the distance FFT processor 12 and the information output from the speed FFT processor 14 may also be output to the clustering processor 42. [0086] The determination processor 18 performs a process for determining whether each value used for the arithmetic processing is equal to or higher than a predetermined threshold value. For example, the determination processor 18 may determine whether the peaks in the results obtained by the process performed by the distance FFT processor 12 and the speed FFT processor 14 are equal to or higher than a predetermined threshold value, respectively.”; a radar with a clustering processor 42; that to consider data, the peak value should exceed a threshold based on the pre-processing FFT).
In view of the teachings of Sahara it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sahara to Madhow at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sahara in the same or in a similar field of endeavor with Madhow before the effective filing date of the claimed invention in order to combine Sahara’s threshold peak intensity detections and Madhow’s similar CFAR detections.  Processing the peak intensity detections and processing the CFAR detections merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 28, Madhow teaches the device of claim 21.
Madhow teaches wherein the means for determining the one or more regions of interest comprises means for defining a region of interest in one or more dimensions  (Madhow, figure 16A, paragraph 0102, “(0102] FIG. 16A is an illustrative drawing representing an example object signature processing path 1600, … Each of the first and second radar data 1660, 1662 includes a respective data subset 1664, 1666 that contains respective energy 1668, 1670 corresponding to a tracked object (not shown). … For salient objects being tracked, the portion of the radar data corresponding to that object (e.g., a subset of the range-Doppler-angle radar cube) is termed the object region of interest (ROI). Object ROIs can be aggregated across multiple frames and processed to obtain signatures for that object across a longer time scale”; that collected data, after FFT processing can be arranged in data cubes, that the cube information is grouped into a region of interest based on the previously noted range, Doppler, angle and time dimensions).
Madhow does not explicitly teach around intensity values of the radar data..
Sahara teaches around intensity values of the radar data. (Sahara, paragraph 0084-0086, “[0084] The information (angle information) of the arrival angle 8 estimated by the arrival angle estimator 16 may be output to the clustering processor 42. Further, the information output from the distance FFT processor 12 and the information output from the speed FFT processor 14 may also be output to the clustering processor 42. [0086] The determination processor 18 performs a process for determining whether each value used for the arithmetic processing is equal to or higher than a predetermined threshold value. For example, the determination processor 18 may determine whether the peaks in the results obtained by the process performed by the distance FFT processor 12 and the speed FFT processor 14 are equal to or higher than a predetermined threshold value, respectively.”; a radar with a clustering processor 42; that to consider data, the peak value should exceed a threshold based on the pre-processing FFT).
In view of the teachings of Sahara it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sahara to Madhow at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sahara in the same or in a similar field of endeavor with Madhow before the effective filing date of the claimed invention in order to combine Sahara’s threshold peak intensity detections and Madhow’s similar CFAR detections.  Processing the peak intensity detections and processing the CFAR detections merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 29, Madhow teaches the device of claim 21.
Madhow does not explicitly teach wherein the means for performing super- resolution processing comprises: means for performing Multi Signal Classification (MUSIC), means for performing Estimation of Signal Parameters by Rotational Invariance Techniques (ESPRIT), Matrix Pencil, or means for performing deep learning processing, or any combination thereof..
Sahara teaches wherein the means for performing super- resolution processing comprises: means for performing Multi Signal Classification (MUSIC), means for performing Estimation of Signal Parameters by Rotational Invariance Techniques (ESPRIT), Matrix Pencil, or means for performing deep learning processing, or any combination thereof. (Sahara, paragraph 0084-0086, “[0084] Various techniques for estimating the direction in which the reflected wave R arrives based on the result obtained by performing the speed FFT process have been proposed. For example, algorithms for estimating the direction in which the reflected wave arrives, such as MUSIC (Multiple Signal Classification), ESPRIT (Estimation of Signal Parameters via Rotational Invariance Technique) and the like are known.”; that MUSIC and ESPRIT processing can be performed on clusters to estimate the direction dimension).
In view of the teachings of Sahara it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sahara to Madhow at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sahara in the same or in a similar field of endeavor with Madhow before the effective filing date of the claimed invention in order to combine Sahara’s MUSIC and ESPRIT processing and Madhow’s similar ROI detections.  Processing the peak intensity detections with MUSIC and ESPRIT and processing the ROI detections merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more (see MPEP 2106). 
The Applicant can easily overcome the 35 U.S.C. 101 rejection by incorporating limitations with a radar apparatus that receives a reflected radar signal.  The Applicant is encouraged to call the Examiner with any questions regarding this 35 U.S.C. 101 rejection.  
The following is a detailed rejection of independent claim 11.  Analogous independent claims 1, 21 and 20 are rejected for similar reasons.  Regarding claim 11 and applying Step 1 of the MPEP § 2106: The instant application includes independent claim 11 which is directed toward an “radar data region of interest.”  As such, claim 11 is directed to one of the four categories of patent eligible subject matter (i.e. process, product, and product respectively).
Regarding Step 2A, prong 1 of the MPEP § 2106:  claim 11 presents the following steps which under a broadest reasonable interpretation of the claimed invention, constitute an abstract idea and recite a mental processes:
A device comprising: a transceiver; a memory; and one or more processing units communicatively coupled with the transceiver and the memory, the one or more processing units configured to: obtain, via the transceiver,
 radar data from one or more radar signals;
perform one or more pre-processing techniques on the radar data;
determine one or more regions of interest based on an output of the one or more pre-processing techniques,
wherein each of the one or more regions of interest comprises a contiguous subset of the radar data in one or more dimensions;
responsive to the determining the one or more regions of interest, perform super-resolution processing of the one or more regions of interest; and
Each of these steps can reasonably be performed by a general purpose computer using an input database without any Radar apparatus.  
Regarding Step 2A, prong 2 of the MPEP § 2106:  Claim 11 does not integrate the claimed abstract idea into a practical application. The claim has a method which can be completed with a transceived database or a file, process that database to arrive at a set qualified loosely as a “target detection.”  The specification in paragraph 0023-0024 of the present application does disclose a radar transmitter and a receiver to process reflected radar waves, but these features are not included in the claim.  As such, claim 1 merely require the wireless transmission of a data table which can be performed by a generic computer using generic computer code and generic memory storage and does not represent any specified tasks.  
Claim 11 further cites the additional elements:
provide an output of the super-resolution processing of the one or more regions of interest 
These limitations simply requires a post-solution processing steps which can be performed by a generic computer  and do not integrate the abstract idea into a practical application.  
Each element in claim 11 considered singly fails to impose a meaningful limit on the judicial exception (i.e. under a BRI the claim is directed toward data processing).  Claim 11 as a whole, looking at the additional elements individually, and looking at the elements in combination, does not integrate the abstract idea into a practical application.  
Regarding Step 2B of the MPEP § 2106:  Claim 11 does not recite additional elements, taken individually and in combination, that result in the claim as a whole, amounting to an inventive concept. The calculation of a “region of interest” generally links the use of the judicial exception to a particular mathematical equation performed by a computer and thus also fails to impose a meaningful limit on the judicial exception. 
Claim 11 as a whole, looking at the additional elements individually and in combination, merely requires an expression of a mathematical concept and performing mathematical calculations, with or without a simple calculator (see MPEP 2106.04(a)(2)).  As such claim 11 does not integrate the abstract idea into an inventive concept. 
Regarding claims 2-10, 12-20, 22-29, all of the claim elements of the dependent claims when taken both individually and in combination, are directed to the judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more. 
These additional limitations can be performed by a general purpose computer using math.  As such, claims 2-10, 12-20, 22-29 as a whole, looking at the additional elements individually and in combination, merely requires an expression of a mathematical concept and performing mathematical calculations, with or without a simple calculator (see MPEP 2106.04(a)(2)).  As such claims 2-10, 12-20, 22-29 do not integrate the abstract idea into a practical application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Primary Examiner, Art Unit 3648